UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7102


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AMANDA DEESE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:12-cr-00110-RBS-LRL-1)


Submitted:   November 18, 2014            Decided:   November 21, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Amanda Deese, Appellant Pro Se.    Alan Mark Salsbury, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Amanda     Deese    appeals     the   district     court’s    order

denying her motion for an amended restitution order.                   We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                  United

States v. Deese, No. 2:12-cr-00110-RBS-LRL-1 (E.D. Va. June 27,

2014).     We dispense with oral argument because the facts and

legal    contentions    are    adequately    presented    in   the   materials

before   this   court   and    argument   would   not    aid   the   decisional

process.



                                                                       AFFIRMED




                                      2